             Case 7:18-cv-00170-DC Document 4 Filed 10/01/18 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                              MIDLAND/ODESSA DIVISION

ERIC J. MAPES                                     §
                                                  §
vs.                                               §     NO: MO:18-CV-00170-DC
                                                  §
THE STATE OF TEXAS                                §


                                              ORDER

           Before the Court are Plaintiff’s Motion to Proceed In Forma Pauperis and Motion for the

Appointment of Counsel, filed in conjunction with this civil lawsuit against the State of Texas, in

which he identifies the State as “X” and himself as “Y” for no apparent reason. He claims a right

to habeas corpus but then raises claims under the American with Disabilities Act (“ADA”). He

asserts actual innocence to the crime which he has been convicted, but the identity of that crime

remains unclear. He claims a disability that makes it impossible for him to proceed pro se in this

matter, but never identifies his disability. He discusses at length the collateral consequences of

his criminal conviction, which he seeks to overturn through this odd-avenue, but never attaches

any documentation for this Court to consider. It appears that what Plaintiff is attempting to do is

raise an out-of-time writ of habeas corpus, documentation of which this Court does not have, to

consider. Given what the Court has before it, the Court finds Plaintiff’s claims do not warrant

relief.

      I.      Motion to Proceed in forma pauperis

           The federal in forma pauperis statute, 28 U.S.C. §1915, allows federal courts the

discretion to “authorize the commencement, prosecution or defense of any suit . . . without

prepayment of fees or security therefor.” 28 U.S.C. §1915(a). A party seeking in forma pauperis

(“ifp”) status must state “with some particularity, definiteness, and certainty,” the facts as to his

                                                  1
            Case 7:18-cv-00170-DC Document 4 Filed 10/01/18 Page 2 of 12



indigency. Dreyer v. Jalet, 349 F. Supp. 452, 459 (S.D. Tex. 1972). The Court will assume for

purposes of this Order that Plaintiff has made the requisite showing of indigency, and has shown

he “is unable to pay such fees or give security therefor.” 28 U.S.C. §1915(a)(1).

        In Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339, 69 S.Ct. 85, 93 L.Ed. 43

(1948), it was held that one need not be absolutely destitute to enjoy the benefit of proceeding

ifp. An affidavit to proceed ifp is sufficient if it states that one cannot, because of his poverty,

afford to pay for the costs of litigation and still provide for himself and any dependents. Id. at

339, 69 S.Ct. at 89. Plaintiff has made a sufficient showing, at this juncture and for these

purposes alone, to proceed ifp.

        His complaint is, thus, subject to screening under 28 U.S.C. §1915(e)(2)(B), which

imposes a screening responsibility on the district court when the plaintiff has been granted ifp

status. That section provides in relevant parts a follows:


                 Notwithstanding any filing fee, or any portion thereof, that may
                 have been paid, the court shall dismiss the case at any time if the
                 court determines that ... (B) the action or appeal—(i) is frivolous or
                 malicious; (ii) fails to state a claim on which relief may be granted;
                 or (iii) seeks monetary relief against a defendant who is immune
                 from such relief.


28 U.S.C. §1915(e)(2)(B).1 Since Plaintiff’s ADA case is frivolous, fails to state a claim on

which relief may be granted, and seeks monetary relief against a defendant who is immune from


1
          See Patel v. United Airlines, 620 F.App’x 352 (5th Cir. 2015) (per curiam) (applying §1915 to non-prisoner
pro se litigant); James v. Richardson, 344 F.App’x 982, 983 (5th Cir. 2009) (per curiam) (“Section 1915(e)(2)(B)
requires dismissal of frivolous IFP actions even if those actions are brought by non-prisoner plaintiffs.”); see also
Newsome v. Equal Employment Opportunity Commission, 301 F.3d 227, 231–33 (5th Cir. 2002) (affirming
dismissal of non-prisoner claims for frivolity and failure to state a claim under §1915(e)(2)(B)(i) and (ii));
Cieszkowska v. Gray Line New York, 295 F.3d 204, 205–206 (2nd Cir. 2002) (affirming dismissal of in forma
pauperis non-prisoner case for failure to state a claim pursuant to 28 U.S.C. §1915(e)(2)); see also Benson v.
O’Brian, 179 F.3d 1014, (6th Cir. 1999) (complaints in actions not pursued in forma pauperis are not subject to
“screening” under §1915(e)(2)); Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998) (same).


                                                         2
            Case 7:18-cv-00170-DC Document 4 Filed 10/01/18 Page 3 of 12



such relief, his case must be dismissed at this preliminary stage.

    II.      Motion for Appointment of Counsel

          Plaintiff asserts a right to appointed counsel to assist him in pursuing his ADA claims.

Plaintiff’s claims against the State of Texas are a vague allegation of a violation of his rights

under the ADA for allowing him to be convicted of a crime he claims he did not commit. This

claim is not cognizable in this Court. The ADA is not the avenue by which one pursues claims of

a false confession brought about by a disability.2

          No constitutional right to appointment of counsel exists in civil rights cases. Wendell v.

Asher, 162 F.3d 887, 892 (5th Cir. 1998); Akasike v. Fitzpatrick, 26 F.3d 510, 512 (5th Cir.

1994). A district court is not required to appoint counsel unless “exceptional circumstances”

exist. Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987) (quoting Jackson v. Dallas Police Dep’t,

811 F.2d 260, 261 (5th Cir. 1986)). Among the factors that the Court should consider are: “(1)

the type and complexity of the case; (2) whether the indigent is capable of adequately presenting

his case; (3) whether the indigent is in a position to investigate adequately the case; and (4)

whether the evidence will consist in large part of conflicting testimony so as to require skill in

the presentation of evidence. The court should also consider whether appointed counsel would

aid in the efficient and equitable disposition of the case.” Jackson, 811 F.2d at 262 (citing Ulmer

v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982)).

          Regarding the first factor, Plaintiff’s claims do not appear at this stage to be complex.

Plaintiff provided very little detail in his complaint, but he does allege that his conviction was

obtained through a violation of the ADA.

          The second and third factors are whether the plaintiff is in a position to adequately


2
         A claim concerning a false confession would typically be brought before this Court in an application for a
writ of habeas corpus filed pursuant to 28 U.S.C. §2254.

                                                        3
             Case 7:18-cv-00170-DC Document 4 Filed 10/01/18 Page 4 of 12



investigate and present his case. He claims he is disabled, but fails to provide any specific

information about his disability. In writing, he appears to be reasonably intelligent and articulate.

He has thus far demonstrated that he is able to adequately communicate and file pleadings with

the Court.

       The fourth factor requires an examination of whether the evidence will consist in large

part of conflicting testimony so as to require skill in the presentation of evidence. Plaintiff’s

action has not been scheduled for trial; consequently, at this time, the appointment of counsel for

trial would be premature. Finally, there is no indication that appointing counsel would aid in the

efficient and equitable disposition of the case. No “exceptional circumstances” exist that warrant

the appointment of counsel at this time.

       Case law regarding the appointment of counsel under the ADA, especially in the Fifth

Circuit, is sparse. However, other courts utilize the same analysis for appointment of counsel

requests in ADA cases as in Title VII cases. See, e.g., Filec v. Chicago Transit Authority, 156

F.R.D. 166, 167–68 (N.D.Ill. 1994). The ADA incorporates several provisions of Title VII,

thereby affording courts discretion to appoint counsel. See 42 U.S.C. §12117 (incorporating the

“powers, remedies, and procedures set forth in sections 2000e-4, 2000e-5, 2000e-6, 2000e-8 and

2000e-9 of this Title [42]”). Thus, “[u]pon application by the complainant and in such

circumstances as the court may deem just, the court may appoint an attorney for such

complainant[.]” Id. §2000e-5(f)(1). However, an ADA plaintiff has no absolute right to

appointed counsel. Rather, the decision of whether to provide counsel lies solely within the

discretion of the court. See Caston v. Sears, Roebuck and Co., 556 F.2d 1305, 1307–08 (5th Cir.

1977); Neal v. IAM Local Lodge 2386, 722 F.2d 247, 248 (5th Cir. 1984); Gonzalez v. Carlin,

907 F.2d 573, 579 (5th Cir. 1990).



                                                 4
           Case 7:18-cv-00170-DC Document 4 Filed 10/01/18 Page 5 of 12



       Therefore, in exercising its discretion, the district court should consider the following

relevant factors:

       (1) Whether the complainant has the financial ability to retain counsel;

       (2) Whether the complainant has made a diligent effort to retain counsel; and

       (3) Whether the complainant has a meritorious claim.

Caston, 556 F.2d at 1307–08; Neal, 722 F.2d at 248; and Gonzalez, 907 F.2d at 579.

       In analyzing these factors, a substantial showing of poverty as required to proceed in

forma pauperis is not required. Ivey v. Board of Regents, 673 F.2d 266, 269 (9th Cir. 1982).

There need only be insufficient assets and income to enable plaintiff to afford an attorney to

investigate and file his claims. Since plaintiff has met the heavier burden to proceed in forma

pauperis, it follows that he has met the requirement of indigence to necessitate a favorable

finding on this factor.

       To be eligible for appointed counsel, movant must make “a reasonably diligent effort

under the circumstances to obtain counsel.” Bradshaw v. Zoological Soc. of San Diego, 662 F.2d

1301, 1319 (9th Cir. 1981); Caston, 556 F.2d at 1309. Caston suggests that a significant inquiry

on this issue is whether the complainant has pursued the possibility of a contingent fee

arrangement in her efforts or attempts to locate an attorney. Id. Movant appears to have been

reasonably diligent in his efforts to secure counsel. Therefore, the analysis on this factor points in

favor of granting the motion.

       Examination of potential merits is most important, considering the unfairness of imposing

involuntary servitude upon a member of the bar in a patently frivolous case. This factor also is

the most difficult to apply.

       Examination of the merits sua sponte before the defendant has been required to answer is



                                                  5
           Case 7:18-cv-00170-DC Document 4 Filed 10/01/18 Page 6 of 12



akin to a frivolousness review of a general in forma pauperis proceeding. See 28 U.S.C.

§1915(e). The procedure cannot serve as a fact-finding process for the resolution of disputed

facts. Denton v. Hernandez, 504 U.S. 25, 31, 112 S.Ct. 1728, 1733, 118 L.Ed.2d 340 (1992).

        Reduced to simplest terms, frivolous suits are those without an arguable basis in law or

fact. Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 1831, 104 L.Ed.2d 338 (1989).

Thus, the duty to screen for frivolousness includes responsibilities to determine first whether the

case is based on a recognized legal theory, and second, to make an initial assessment of the

plaintiff’s factual allegations in light of what Plaintiff must eventually prove at trial if Plaintiff is

to recover on that theory. The court may not construct arguments or legal theories for the

plaintiff, but the plaintiff’s complaint is to be construed liberally when, as here, plaintiff is pro

se. See Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 595, 30 L.Ed.2d 652 (1972).

        The initial assessment of Plaintiff’s alleged facts must be weighed in Plaintiff’s favor, i.e.

the court must accept as true the facts alleged by Plaintiff unless they rise to the level of the

irrational or the wholly incredible. Denton, 504 U.S. at 31, 112 S.Ct. at 1733. Weighing facts in

Plaintiff’s favor also means indulging all reasonable inferences in the plaintiff’s behalf. See

Johnson v. Rodriguez, 943 F.2d 104, 107 (1st Cir. 1991), interpreting Neitzke, 490 U.S. at 327–

28. Therefore, if Plaintiff’s alleged facts are not clearly baseless, and if proven they would

support a recognized legal theory of recovery, Plaintiff must be given an opportunity to

commence the action, irrespective of costs.

        Because Plaintiff is proceeding ifp, however, the Court must, by statute, determine

whether Plaintiff has stated claims upon which relief can be granted. 28 U.S.C. §1915(e)(2). The

Court is required to assess whether Plaintiff’s claims are (i) “frivolous or malicious,” whether

they (ii) “fail[ ] to state a claim on which relief may be granted,” or whether they (iii) “seek[ ]



                                                   6
            Case 7:18-cv-00170-DC Document 4 Filed 10/01/18 Page 7 of 12



monetary relief against a defendant who is immune from such relief.” Id. The Court believes

Plaintiff’s complaint should be dismissed for failure to state a non-frivolous, meritorious cause of

action and for lack of subject-matter jurisdiction.

          Movant has shown that he cannot afford an attorney and that he has made diligent

attempts to obtain one. Thus, two of the three factors for appointment of counsel favor him.

          However, as noted above and explained more fully below, the merits of this case do not

indicate a substantial likelihood of success. Therefore, as this factor favors denying his motion

for appointment of counsel, no counsel will be appointed in this case.

   III.      ADA’s Statute of Limitations

          Courts may dismiss claims under §1915 sua sponte where it is clear from a review of the

complaint that the alleged claims are barred by the applicable statute of limitations. Moore v.

McDonald, 30 F.3d 616, 620 (5th Cir. 1994) (citing Gartrell v. Gaylor, 981 F.2d 254, 256 (5th

Cir. 1993)). Since there is no federal statute of limitations for either §1983 and ADA claims, the

Court must borrow the most analogous limitations period from state law. See Frame v. City of

Arlington, 657 F.3d 215, 237 (5th Cir. 2013) (en banc); Whitt v. Stephens Cnty., 529 F.3d 278,

282 (5th Cir. 2008); Jacobsen v. Osborne, 133 F.3d 315, 319 (5th Cir. 1998); see also Eber v.

Harris County Hospital District, 130 F. Supp. 2d 847, 869–70 (S.D. Tex. 2001). For §1983 and

ADA claims, the Court applies Texas’s two-year personal injury limitations period. See TEX.

CIV. PRAC. & REM. CODE §16.003; Brockman v. Tex. Dep’t of Criminal Justice, 397 F.App’x

18, 21 (5th Cir. 2010); see also Crostley v. Lamar Cnty., Tex., 717 F.3d 410, 421 (5th Cir. 2013);

Whitt, 529 F.3d at 282; and Holmes v. Texas A&M Univ., 145 F.3d 681, 682 (5th Cir. 1998)

(ADA claims are subject to a two-year statute of limitations in Texas). This means that Plaintiff

had two years from the time his claims accrued to file an ADA complaint concerning these



                                                  7
            Case 7:18-cv-00170-DC Document 4 Filed 10/01/18 Page 8 of 12



allegations. “Federal law governs when a claim accrues, beginning when a ‘plaintiff knows or

has reason to know of the injury which is the basis of the action.’” Rankin v. United States, 556

F.App’x 305 (5th Cir. 2014) (quoting Burrell v. Newsome, 883 F.2d 416, 418 (5th Cir. 1989));

see also Jackson v. Johnson, 950 F.2d 263, 265 (5th Cir. 1992).

          According to Plaintiff’s own pleadings, he was arrested on December 21, 1998 for an

offense that took place December 19, 1998, he was convicted on November 8, 1999, was

released December 19, 2000, and had to begin registering on December 20, 2000. [docket

number 1-4 at 3]. Seeing as even the most recent of those dates is over seventeen years ago, his

case is clearly time-barred by the two-year statute of limitations applicable in Texas. To the

extent any of Plaintiff’s alleged ADA violations occurred before September 17, 2016 (two years

prior to the day Plaintiff filed this Complaint), such alleged violations are time-barred and are

dismissed.

    IV.      Applicability of Titles II and III of the ADA

          Plaintiff claims an entitlement to relief under Titles II and III of the ADA. [docket

number 1-4 at 4]. Title II of the ADA applies to “Public Services,” and provides that “no

qualified individual with a disability shall, by reason of such disability, be excluded from

participation in or be denied the benefits of the services, programs, or activities of a public entity,

or be subject to discrimination by any such entity.” 42 U.S.C. §12132. Plaintiff’s claim about a

false confession brought about by law enforcement exploitation of his disability in no way relates

to Title II. Similarly, his Title III claim, concerning “Public Accommodations and Services

Operated by Private Entities,”3 also fails on the facts of his case, as this would have nothing

whatsoever to do with the State of Texas.

3
      Title III of the ADA prohibits discrimination against persons with disabilities by places of public
accommodation and services operated by private entities, including retail establishments. 42 U.S.C. §12182.


                                                    8
           Case 7:18-cv-00170-DC Document 4 Filed 10/01/18 Page 9 of 12



         More importantly, what Plaintiff seeks as relief, specifically concerning his conviction

and sentence, are not remedies available under the ADA. Title II of the ADA authorizes suits by

private citizens for money damages against public entities that violate 42 U.S.C. §12132.

“Remedies available under Title III of the ADA are the same as those under Title II of the Civil

Rights Acts of 1964, 42 U.S.C. §2000a et seq., for which there is only injunctive relief.” Frame

v. City of Arlington, 575 F.3d 432, 438 n.5 (5th Cir. 2009). The Court finds that Titles II and III

of the ADA are inapplicable to Plaintiff’s case as pleaded.

   V.       Sovereign Immunity

         Additionally, the State of Texas is entitled to sovereign immunity from suit as to the

ADA under the Eleventh Amendment to the United States Constitution. Supreme Court

precedent clearly supports this position. Bd. of Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356,

121 S.Ct. 955, 967–68, 148 L.Ed.2d 866 (2001) (holding that Congress exceeded its §5 authority

and violated Eleventh Amendment when authorizing private ADA suits against states and state

agencies). Plaintiff’s claim against the State of Texas under the ADA is, therefore, foreclosed.

   VI.      Heck-bar

         “Y has asserted the original prosecution has yet to prove guilt beyond a reasonable

doubt.” [docket number 1-4 at 3]. “Since a false confession was extracted through coercive

means while Y a disabled man, was under duress doesn’t justify the conviction neither.” [Id.].

“In context of this wrongful prosecution, a Brady violation is shown and has come about as a

result of negligence by the prosecutor where the due process was not upheld.” [Id.].

         Plaintiff’s claims that attack his conviction and sentence would also be Heck-barred.

Heck v. Humphrey, 512 U.S. 477, 486–90, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). In Heck, the

Court held that a defendant may not bring a claim under 42 U.S.C. §1983 for damages “for



                                                 9
           Case 7:18-cv-00170-DC Document 4 Filed 10/01/18 Page 10 of 12



allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions

whose unlawfulness would render a conviction or sentence invalid” unless the defendant can

prove that “the conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a . . . tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus . . . .” Heck, 512 U.S. at 487. In

other words, if “a judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence . . . the complaint must be dismissed unless the plaintiff can demonstrate

that the conviction or sentence has already been invalidated.” Id.

        Consistent with these cases, the Fifth Circuit has interpreted Heck broadly to bar any

cause of action under §1983, regardless of the type of relief sought, that would imply the

invalidity of the plaintiff’s conviction or sentence. See Kutzner v. Montgomery County, 303 F.3d

339, 340 (5th Cir. 2002) (stating that “no cause of action exists under §1983 that would

‘necessarily imply the invalidity of [a plaintiff’s] conviction or sentence’” (quoting Heck, 512

U.S. at 489)). The Fifth Circuit has extended Heck to bar Bivens4 actions that implicate the

validity of the plaintiff’s conviction or sentence. See Stephenson v. Reno, 28 F.3d 26, 27–28 (5th

Cir. 1994) (concluding that the plaintiff’s Bivens action was barred by Heck because it was “a

challenge to the fact or length of his confinement”). In Kutzner, the Fifth Circuit concluded that

even claims that are intended only “‘to set the stage for a future attack on [the prisoner’s]

confinement’” are precluded under Heck. Kutzner, 303 F.3d at 341 (quoting Harvey v. Horan,

278 F.3d 370, 378 (4th Cir. 2002)).




4
          Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) (A
Bivens action is analogous to an action under §1983 except that §1983 applies to constitutional violations by state,
rather than federal actors).


                                                        10
           Case 7:18-cv-00170-DC Document 4 Filed 10/01/18 Page 11 of 12



        The reasoning of Heck has also been extended to civil cases brought under the Federal

Tort Claims Act, where allowing the suit for damages to proceed would imply the invalidity of

the underlying conviction. See Parris v. United States, 45 F.3d 383, 385 (10th Cir. 1995) (“the

same common law principles that informed the Supreme Court’s decision in Heck should inform

the decision of whether an action under the [Federal Tort Claims Act] is cognizable when it calls

into question the validity of a prior conviction”) (citing Heck v. Humphrey, 512 U.S. 477, 114

S.Ct. 2364, 129 L.Ed.2d 383 (1994)). In Parris, the plaintiff’s claim was based on the alleged

legal malpractice of the Assistant Federal Public Defender who represented him in a criminal

proceeding conducted in the United States District Court for the Eastern District of Oklahoma.

Id. at 384. He alleged that “because of the negligence of my lawyer, I am a convict at El Reno,

not because I am guilty.” Id. The district court concluded that plaintiff’s claim “squarely call[ed]

into question the validity of his convictions,” and because his convictions had been affirmed on

appeal and upheld despite a challenge under 28 U.S.C. §2255, the Tenth Circuit affirmed the

district court’s grant of summary judgment in favor of the defendant. Id. at 385.

        Therefore, it stands to reason that even ADA claims that necessarily imply the invalidity

of a conviction or sentence are barred by Heck and Kutzner. The Fifth Circuit has continued to

apply Kutzner to foreclose claims that seek to obtain evidence that could be used to challenge a

plaintiff’s conviction or sentence. See, e.g., Summers v. Eidson, 206 F.App’x 321, 323 (5th Cir.

2006) (per curiam) (holding that a prisoner’s §1983 suit seeking to force the defendants to turn

over certain Brady evidence that would enable him to initiate a habeas action was barred by Heck

and Kutzner). This Court now finds that under persuasive authority, an ADA claim5 cannot be


5
         Although neither the Supreme Court nor the Fifth Circuit have yet considered whether the holding in Heck
applies to ADA claims, other courts have determined that “the reasoning set forth in Heck to preclude [§]1983
actions, applies equally to ADA claims.” Browdy v. Karpe, No. 3:00–CV–1866, 2004 WL 2203464, *8 (D. Conn.
2004) (quoting Miele v. Griffin, et al., No. 3:00–cv–2239, slip op. at 7–8 (D. Conn. Oct. 12, 2001); see also Stanley

                                                        11
           Case 7:18-cv-00170-DC Document 4 Filed 10/01/18 Page 12 of 12



used to attack the validity of a conviction or sentence.

    VII.      Conclusion

         Plaintiff’s Motion to Proceed ifp is granted, his Motion for Appointment of Counsel is

denied, and his case is both denied and dismissed with prejudice to it being asserted again until

the Heck v. Humphrey conditions are met.6 See Johnson v. McElveen, 101 F.3d 423, 424 (5th

Cir. 1996).

         It is so ORDERED.

         SIGNED this 1st day of October, 2018.




                                                      DAVID COUNTS
                                                      UNITED STATES DISTRICT JUDGE



v. Guilet, et. al, No. 3:00–cv–2070, slip op. at 10–11 (D. Conn. June 3, 2002). This Court finds these decisions
persuasive and holds that Heck applies to Plaintiff’s specific ADA claim. See also Deatherage v. Stice, No. CIV–
05–91–F, 2006 WL 249664 (W.D. Okla. Feb. 1, 2006) (holding that Heck applies to plaintiff’s ADA claim); Miller
v. Wayback House, No. 3:05–CV–1838–L, 2006 WL 297769 at *3 (N.D. Tex. Feb.1, 2006), report and
recommendation adopted, (N.D. Tex. Mar. 31, 2006) (“The Court finds the above decisions persuasive and holds
that Heck applies to Plaintiff’s §1983 claims as well as to his ADA claims.”), subsequently aff’d, Miller v. Wayback
House, 253 F.App’x 399, 401 (5th Cir. 2007) (ADA claim abandoned on appeal); Hendricks v. Richards, No. 4:10–
CV–011–Y, 2010 WL 3911432, at *3 (N.D. Tex. Oct. 6, 2010) (“[Plaintiff’s] claims under §1983 and under the
ADA are not cognizable unless he has satisfied the conditions set by Heck.”).
6
          A pro se plaintiff should ordinarily be granted leave to amend his complaint prior to dismissal. However,
“Plaintiff’s claims are fatally infirm.” Malone v. Johnson, No. 3:15–CV–3717–L–BK, 2016 WL 3189829, at *3
(N.D. Tex. Apr. 25, 2016), report and recommendation adopted, No. 3:15–CV–3717–L, 2016 WL 3166605 (N.D.
Tex. June 7, 2016) (the court “conclude[d] that granting leave to amend would be futile and cause needless delay”
because the pro se plaintiff could not establish the Heck conditions had been met); see also Jordan v. Nelms, No.
CIV. A. 302CV1043M, 2002 WL 1461906, at *1 (N.D. Tex. July 1, 2002) (Lynn, J), dismissed, 54 F.App’x 796
(5th Cir. 2002) (the court would not grant the pro se plaintiff leave to amend “as the amendment would be futile,
since Plaintiff cannot satisfy the requirements of Heck”); Williams v. United States, No. 3:10–CR–206–D–6, 2017
WL 2348801, at *2 (N.D. Tex. Apr. 13, 2017), report and recommendation adopted, No. 3:10–CR–206–D–6, 2017
WL 2335616 (N.D. Tex. May 30, 2017) (denying leave to amend where claims were time-barred under the
applicable statute of limitations). In particular, as to Plaintiff’s civil claims, a claim that falls under the rule
announced in Heck v. Humphrey, 512 U.S. 477 (1994) “is legally frivolous unless the conviction or sentence at issue
has been reversed, expunged, invalidated, or otherwise called into question.” Hamilton v. Lyons, 74 F.3d 99, 102
(5th Cir. 1996). Because Plaintiff cannot establish that his prior conviction has been reversed, expunged, invalidated,
or otherwise called into question, the Court orders that Plaintiff not be granted leave to amend his complaint prior to
dismissal.

                                                         12
